08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 21-0399


                                           OP 21-0399


SIMKINS-HALLIN,INC., WESTLAND ENTERPRISES,
                                                                       RLED
INC., SIMGRAF CORPORATION,TOM SIMKINS,
                                                                        AUG 1 7 2021
RONDA SIMKINS,BRODEY SIMKINS, KORTNI                                  Bovven Greenvvood
(SIMKINS)HUEBNER,BILL SIMKINS, JEFFREY                              Clerk of Suprema Court
                                                                       State of IVIontana
SIMKINS,ROSALIE SIMKINS,RICHARD SIMKINS,
SIMKINS HOLDINGS,LLC, a Montana limited liability
company, and SIMKINS PROPERTIES,LLC, a Montana
Iimited liability company,
                                                                        ORDER
              Petitioners,

       v.

MONTANA EIGHTEENTH JUDICIAL DISTRICT
COURT,GALLATIN COUNTY,THE HONORABLE
BRENDA GILBERT,Presiding Judge,

              Respondent.


       Petitioners seek a writ of supervisory control directing the Eighteenth Judicial
District Court, Gallatin County,to reverse its June 21, 2021 Order Granting Mitch Sirnkins
Family's Motion in Limine to Exclude the Illegal Recording in its Cause No. DV-18-29B.
In that Order, the District Court ruled:
       A11 parties and their attorneys are hereby prohibited frorn referring to,
       arguing, interrogating any witness concerning, submitting evidence
       regarding, commenting upon,or otherwise mentioning at trial whether during
       voir dire, opening statements, trial or closing arguments, the recording of the
       May 11, 2016 conversation made by Lindsey Manning, the Affidavit that
       was drafted directly from said recording, all transcripts ofsaid recording, and
       any other evidence obtained as a result of said recording.

       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-widg
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182,115, 361 Mont. 279,259 P.3d 754 (citations omitted). Consistent with Rule
14(3), it is the Court's practice to refrain from exercising supervisory control when the
petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court,
No., OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table)(Oct. 18, 2016); Lichte v. Mont.
Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table)
(Aug. 24, 2016).
       Here, Petitioners assert that the District Court is proceeding under a mistake oflaw,
and its ruling is causing a gross injustice. However,Rule 14(3) also requires that urgency
or emergency factors exist that make the normal appeal process inadequate. Petitioners
merely allege, "A successful appeal reversing the admissibility of this evidence would
require the care [sic] to be retried." Such is true for many successful appeals and does not
create the need for an extraordinary remedy. "[A] writ of supervisory control is not to be
used as a means to circumvent the appeal process.          Only in the most extenuating
circumstances will such a writ be granted." State ex rel. Ward v. Schmall, 190 Mont. 1,
617 P.2d 140 (1980). Although Petitioners assert that an appeal will "create unwarranted
expenses and delay's," this Court has repeatedly held that conserving resources, without
more, is insufficient grounds to justify supervisory control where a party can seek review
of the lower court's ruling on appeal and there is no evidence that relief on appeal would
be inadequate.     Yellowstone Elec. Co. v. Mont. Seventh Judicial Dist. Court, No.
OP 19-0348, 397 Mont. 552,449 P.3d 787 (table)(Aug. 6, 2019).
       As such, Petitioners have not demonstrated that this case is appropriate for this
Court to take supervisory control.
       IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
                                             2
       The Clerk is directed to provide irnrnediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DV-18-29B, and the Honorable Brenda Gilbert, presiding Judge.
       DATED this t#1- —day of August, 2021.




                                                               Chief Justice




                                                                  Justices




                                             3